Exhibit 10.1
Compensation Arrangements with Outside Directors
In September 2010, the Board of Directors and its Compensation Committee
conducted their annual review of non-management (outside) director compensation
and approved an increase in the quarterly retainer from $19,375 to $20,000,
effective December 1, 2010, but no change in meeting fees or committee
chairperson fees (which are summarized below). Accordingly, non-management
(outside) directors are now paid:

  •   a quarterly retainer of $20,000;

  •   $2,000 for each in-person Board meeting attended; and

  •   $2,000 for each in-person committee meeting attended.

Directors who attend a Board or committee meeting telephonically are paid 75% of
the applicable in-person meeting fee.
Chairpersons of the Compensation, Nominating & Governance and Information
Technology Oversight Committees are paid an additional annual fee of $13,500.
The Audit Committee chairperson is paid an additional annual fee of $22,500. In
addition, each outside director who was elected at FedEx’s 2010 annual meeting
received a stock option for 4,600 shares of FedEx common stock. Likewise, anyone
else who is elected to the Board as an outside director before the 2011 annual
meeting will receive a stock option for 4,600 shares of FedEx common stock in
connection with his or her election.

 

 